Citation Nr: 1620985	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  07-29 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Sean Kendall, Private Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. E


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In June 2008, the Veteran had a hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

In a September 2008 decision, the Board denied service connection for residuals of a low back injury.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In August 2009, the Court granted a Joint Motion for Remand (JMR), vacating the Board's September 2008 decision, and remanded this claim.  

Pursuant to the August 2009 JMR, in May2010, the Board requested an expert medical opinion from the Veterans Health Administration (VHA).  The opinion was received in September 2010 and, in a February 2011 decision, the Board again denied service connection for residuals of a low back injury.  The Veteran appealed the Board's decision to the Court, which in a February 2012 Order granted the parties' JMR, vacating the February 2011 Board decision and remanding the issue for compliance with the terms of the JMR..  This case was most recently remanded by the Board in May 2012.  

In April 2016 correspondence, the Veteran was informed that the VLJ that presided over the June 2008 Board hearing was no longer employed by the Board and the Veteran was offered the opportunity to have an additional hearing before another VLJ.  Significantly, the April 2016 letter stated that the Veteran had 30 days to respond to this letter; otherwise the Board will assume that the Veteran does not want another hearing and proceed accordingly.  The Veteran failed to respond to this letter within 30 days, thus the Board will now proceed with the adjudication of this case.

The issue of entitlement to service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in his favor, degenerative disc disease and degenerative joint disease of the lumbar spine are related to the Veteran's military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for degenerative disc disease and degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for degenerative disc disease and degenerative joint disease of the lumbar spine herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Calusa v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for a back disorder.  Specifically, the Veteran alleges that he injured his back in July 1972 during a parachute jumping exercise.  He states that he was treated for this injury immediately after it occurred, to include three sets of X-rays, and was told that he had a compressed vertebra.  Thus, he maintains that he is entitled to service connection for a back disorder.    

Service treatment records are negative for a parachute jumping injury to the back but do show that the Veteran was involved in a motor vehicle accident in July 1982 and was treated for complaints of back pain with an impression of acute low back strain.  However, the Veteran's August 1973 separation examination shows a normal spine.

Post-service treatment records show complaints and treatment for back pain as of February 1996.  Specifically, a February 1996 VA treatment record shows an impression of acute lumbosacral strain.  In a March 2004 VA treatment record, the Veteran reported that he injured his back in 1973 and that he had intermittent pain until he hurt his back again in August 2003.  An X-ray at that time showed mild compression deformity of the anterior aspect of L2 vertebral body which appeared to be "old."  

The Veteran submitted a claim for service connection for a back disorder in June 2004.  In connection with this claim, he was afforded a VA examination in January 2005.  At that time, the Veteran reported that his back trouble started in the 1970s. He attributed his back problems to a hard landing on a parachute jump.  He was diagnosed with degenerative disc disease and degenerative arthritis of the lumbar spine.  The examiner noted that a major contributing factor to the Veteran's disability, in the examiner's opinion, was due to the obesity, which is compounding his back problem. 

The Veteran was afforded another VA compensation and pension examination in September 2007.  He was diagnosed with degenerative arthritis and degenerative disc disease of the lumbar spine.  The examiner noted that the Veteran's service treatment record only refers to one episode of lumbar sprain in July 1972 and this was treated symptomatically with one week's profile.  The examiner noted that the Veteran appears to have chronic degenerative back disease but in his opinion "it is less likely than not it is related to the episode of lumbar strain mentioned in the C-file." 

At his June 2008 hearing, the Veteran testified regarding his in-service parachute accident and noted that the July 1972 medical treatment record regarding a car accident was actually regarding his parachute jumping injury. He indicated that he would have been taken off of jump status (and reduced his pay) so he reported the incident as a car accident..  He further testified that he was seen for back pain several times after separation.  His friend also testified at the hearing that the Veteran came to live with him and his family after the Veteran separated from service, and that when the Veteran returned from service the Veteran related to him that he hurt his back.  According to Mr. E, he noticed, after the Veteran mentioned his back, that the Veteran did things differently such as cutting fire wood and things of the like. 

The Veteran was examined by a private physician, Dr. A.W.P, in October 2009. During this examination, it was noted that the Veteran sustained a low back injury when, during a practice jump, his parachute failed to completely and properly deploy.  It was noted that the Veteran reported having experienced a second parachute equipment malfunction during a paratroop training jump from an aircraft.  Dr. A.W.P noted that, after review of the Veteran's medical history, examination, and recent diagnostic studies leads to the conclusion "within a reasonable degree of medical certainty that his chronic, recurrent low back pain was proximally caused by injuries sustained to his lower back while in active duty military service."  Dr. A.W.P added that the Veteran experienced "no superseding incidents that would explain the MRI findings, and therefore, the damage seen on his lumbar spine MRI, which reasonably explains the chronic and recurring lower back pain episodes along with lower extremity radiations, was the result of a service connected injury." 

In a September 2010 VHA opinion, the examiner noted that in reviewing the Veteran's records, the Veteran had a low back strain that was noted in July 1972. However, the examiner noted that there was no other spine or musculoskeletal issues at his separation examination.  Based on the evidence that has been presented in the medical record provided to him, the examiner opined it seems unlikely that any current low back disability was caused by service.  He noted that the Veteran had a back injury in August 2003, that the Veteran is morbidly obese, and that his radiographs are consistent with lumbar spondylosis which is a chronic degenerative condition that could be exacerbated by his obesity.  The examiner found no evidence in the record of an injury to his back while in service that would lead him to believe the current low back disability was caused by his service.

The Veteran was afforded an additional VA examination in May 2013.  This examiner opined that it was less likely than not that a lumbar spine disorder is related to the Veteran's military service as there was no evidence to connect the two and the service treatment records were silent as to any complaints of low back pain other than the 1972 acute sprain which quickly resolved as evidenced by the fact that the separation examination was negative for low back complaints.  Also, there was no reference to low back pain until 1996, approximately 23 years after the Veteran's discharge from military service.  

In a January 2014 addendum opinion, the VA examiner reviewed the claims fil along with the October 2009 statement from Dr. A.W.P. and again opined that it was less likely than not that the Veteran's current low back disorder is secondary to or related to the Veteran's military service.  

The Veteran thereafter submitted a 29 page opinion from Dr. D.B.M. in April 2015 along with copies of medical research regarding parachute landing falls and resulting disabilities.  Dr. D.B.M. wrote that, based on his training and experience as an orthopedic surgeon, an interview with the Veteran, as well as a thorough review of the relevant records, it was at least as likely as not that the Veteran's service injuries that occurred as a result of a1972 malfunction parachute jump while the Veteran was on active duty, are the direct cause of the Veteran's present lumbar symptoms.  

In an April 2015 addendum, Dr. D.B.M. noted a miscommunication during the Veteran's June 2008 Board hearing, specifically the Veteran's statements regarding his ability to perform physical feats of heavy lifting after service and indicated that the Veteran must have miscommunicated his physical prowess as the physical feats he described were impossible. 

The Veteran was afforded another VA examination in June 2015.  This examiner confirmed the Veteran's diagnosis regarding the lumbar spine and wrote that the Veteran had given a consistent history of his parachute failure related injury of his active duty days that took place at Fort Bragg.  The examiner also noted review of the pertinent medical opinions in the claims file and found that, what was lacking in the claim is documentation of his parachute jump injury in the service treatment records.  As such, the examiner opined that it was not at least as likely as not that the Veteran's lumbar spine disorder stems from his military service with the rationale being that there is no documentation of the back injury in his active duty records nor within a year thereafter.  Significantly, the examiner wrote that he believed the Veteran's history regarding the parachute failure but could not find confirmation of the parachute failure with subsequent low back pain in the Veteran's service records.  

Upon review of the evidence, the Board finds that the evidence of record is in relative equipoise and, affording the Veteran the benefit of the doubt, service connection for a low back disorder is warranted.  

As an initial matter, the Board finds that the Veteran has current a current diagnosis of degenerative disc disease and degenerative joint disease of the lumbar spine.  

Furthermore, while the September 2007, September 2010, May 2013, and June 2015 VA examiners opined that the Veteran's low back problems were not related to his military service, these opinions were based solely on the lack of confirmation of the Veteran's parachute accident in the service treatment records.  As noted in both the August 2009 and February 2012 JMRs, in Dalton v. Nicholson. 21 Vet.App. 23 (2007), the Court stated that an examination, the "sole premise" of which is the "lack of notation or treatment" of claimed injuries or symptoms is inadequate for rating purposes.  Dalton, 21 Vet.App. at 39.  If an examination is necessary and VA fails to provide an adequate one, then VA breaches the duty to assist in developing the claim.  Dalton, 21 Vet.App. at 40.  

As above, during the June 2008 Board hearing, the Veteran testified that the July 1972 service treatment record referring to a car accident actually pertained to the Veteran's parachute jumping injury.  Furthermore, the June 2015 VA examiner noted that he believed the Veteran's history regarding a parachute jumping injury.

In contrast to the negative opinions of record, Drs. A.W.P. and D.B.M. reviewed all available service treatment records and, in their respective October 2009 and April 2015 letters, related the Veteran's lumbar spine disorder to the Veteran's military service, and supported such opinions with findings from the Veteran's medical history.  Dr. D.B.M. further supported his 29 page opinion with medical treatise evidence regarding parachute jumping and lumbar spine disabilities.  Accordingly, the Board resolves all doubt in favor of the Veteran and finds that degenerative disc disease and degenerative joint disease of the lumbar spine is related to his military service.  Therefore, service connection for such disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert, supra.


ORDER

Service connection for degenerative disc disease and degenerative joint disease of the lumbar spine is granted.  


REMAND

With regard to the respiratory disorder claim, in an October 2004 rating decision, the RO denied service connection for a respiratory disorder.  Thereafter, in December 2004 (within one year of notification of the October 2004 rating decision), the Veteran entered a notice of disagreement with the AOJ as to this decision.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26. Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).


Accordingly, the case is REMANDED for the following action:

A statement of the case on the issue of entitlement to service connection for a respiratory disorder should be issued to the Veteran.  He should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


